Opinion by
Mr. Justice Paxson :
It is not denied that the borough of Ebensburg is subject to the general borough law of April 3, 1851. Section 26 of said act fixed the number of school directors in a borough at six, and directed that they should be elected under the provision of the laws regulating common schools.
They were so elected upon a general ticket until the decree of the court below, made in January last, that each ward in said borough should elect one school director. This action of the court was clearly warranted by the act of May 14, 1874 (P. L. 159), and its supplement of February 16, 1883 (P. L. 5), unless there is some other controlling legislation.
It was contended on behalf of the plaintiff in error, that the act of May 1, 1861, entitled “An Act to Divide the Borough of Ebensburg, in the County of Cambria, into Two Wards” was such legislation; that said act was local and special and, under all the authorities, was not repealed by the general act of 1874, and its supplement of 1883.
The object of the act of 1861 was merely to divide the borough into two wards. It granted no powers and prescribed no duties in regard to the election of school directors; all this was regulated at the time by general law; all that the act of 1861 did, was to declare that its passage should not disturb these matters ; they should remain as heretofore.
We are clearly of opinion that the borough comes within the act of 1874 and its supplements. It follows that the learned judge below committed no error in making the order of January 6, 1885, and the said order is affirmed.